DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawka et al. (US 9,296,555) in view of Wickersham, Jr. (US 3,567,536).
Kawka discloses a container for flammable materials for use in airplanes (column 1, lines 10-20, column 1, lines 60-65) comprising: a first film comprising: a first polymeric layer (24 from 2A, column 2, line 35 through column 3, line 55) having a thickness in a range of from about 0.05 mm to about 1 mm (Example 1); and a first fibrous scrim layer directly contacting the first polymeric layer (25 from Fig. 2A, column 2, line 35 through column 3, line 55), the first fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier (column 10, lines 40-50); a second film comprising: a second polymeric layer (29 from Fig. 2A, column 9, line 43 through column 10, line 30) having a thickness in a range of from about 0.05 mm to about 1 mm (Example 1): and a second fibrous scrim layer directly contacting the second polymeric layer, the second fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier (column 10, lines 40-50); and a weld joining the first film and the second film (since thermal lamination is considered a thermal weld and the second component can be considered as part of the first or third component since applicant uses the term comprising, column 2, lines 32-34).
Kawka does disclose a sealed storage tank.
Wickersham discloses a sealed storage tank for airplanes (abstract, column 2, lines 5-42) in order to provide a bullet proof tank (column 2, lines 30-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a sealed storage tank in Kawka in order to provide a bullet proof tank.
Kawka discloses wherein the first polymeric layer, the second polymeric layer, or both independently comprise a polyolefin, a polyketone, a polyester, a polyamide, ethylene vinyl alcohol, a polyvinylidene fluoride, a polyvinylidene chloride, a polyvinyl alcohol, a polytetraflucroethylene, copolymers thereof, or a mixture thereof (column 12, lines 35-50), wherein the first polymeric layer, the second polymeric layer, or both comprise an additive comprising a plasticizer additive, an antistatic additive, an antioxidant additive, a UV-resistance additive, or a mixture thereof (column 2, lines 54-65), wherein the first fibrous scrim layer, the second fibrous scrim layer, or both independently comprise a woven or non-woven material comprising fiber glass, nylon, cotton, cellulosic fiber, wool, rubber, a polyester, a carbon fiber, a polyolefin, a coextruded material, or a mixture thereof (column 10, lines 40-50), wherein the first fibrous scrim layer, the second fibrous scrim layer, or both independently have a denier value in a range of fromm about 700 denier to about 1200 denier (column 11, lines 24-30), wherein the first fibrous scrim layer, the second fibrous scrim layer, or both independently comprise a plurality of openings bounded by individual fibers of the first fibrous scrim layer, the second fibrous scrim layer, or both, the openings independently comprising a circular shape, triangular shape, quadrilateral shape, or pentagonal shape (column 10, lines 40-50), wherein the composition of the first film is different from the composition of the second film (Example 1).
Wickersham discloses further comprising a vent, a port, a valve, or a combination thereof extending through at least one of the first film and the second film (12 and unnumbered spout from Fig.1, column 4, lines 8-31), further comprising a barrier layer disposed adjacent to an interior side of the first polymeric layer, the second polymeric layer, or both (7 from Fig. 2, column 2, lines 5-45), further comprising a liquid, a solid, a slurry, or a mixture thereof, disposed within the sealed storage tank (since a fuel tank is disclosed, abstract, column 2, lines 5-45).
With regards to claim 2, Kawka does not specifically disclose that the polymeric layer is translucent or transparent, it would have been obvious to provide a translucent or transparent polymer layer in order to view the contents of the tank and/or damage to the interior layers of the tank.
Kawka does not disclose the permeability recited in claim 7.  However, finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have provided applicants the permeability recited in claim 7 in order to provide improved gas barrier properties.
Claim(s) 4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawka et al. (US 9,296,555) in view of Wickersham, Jr. (US 3,567,536), as applied to claims 1-11, 14 and 18-20 above, and further in view of Dye et al. (US 2009/0321001).
	Kawka does not disclose wherein the thickness of the first polymeric layer, the second polymeric layer, or both are independently in a range of from about 0.20 mm to about 0.30 mm and wherein the first fibrous scrim layer, the second fibrous scrim layer, or both are at least partially, or fully, embedded in the first polymeric layer or the second polymeric layer.
Dye discloses a fuel tank (paragraphs [0001], [0042]) comprising a polymeric layer, polyethylene (paragraphs [0019], [0024], [0026]), having a thickness in a range of from about 0.05 mm to about 1 mm (paragraphs [0034 – 0035]); and a fibrous scrim layer directly contacting the polymeric layer, the fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier (paragraphs [0021]), wherein the thickness of the polymeric layer is in a range of from about 0.20 mm to about 0.30 mm (paragraphs [0034 – 0035]), wherein the fibrous scrim is at least partially, or fully, embedded in the polymeric layer (paragraph [0031]) for the purpose of providing improved weatherability (paragraph [0029]) and improved adhesion (paragraphs [0015 – [0016]).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the thickness of the first polymeric layer, the second polymeric layer, or both are independently in a range of from about 0.20 mm to about 0.30 mm and wherein the first fibrous scrim layer, the second fibrous scrim layer, or both are at least partially, or fully, embedded in the first polymeric layer or the second polymeric layer in Kawka in order to provide improved weatherability and/or improved adhesion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/196,366 in view of Kawka et al. (US 9,296,555).
This is a provisional nonstatutory double patenting rejection.
	Claims 1-20 of copending Application No. 17/196,366 recite a sealed storage tank comprising: a first film comprising: a first polymeric layer having a thickness in a range of from about G.05 mm to about i mm; and a first fibrous scrim layer directly contacting the first polymeric layer, the first fibrous scrim layer having a denier value in a range of from about S060 denier to about 1500 denier.
Claims 1-20 of copending Application No. 17/196,366 do not recite a second film comprising: a second polymeric layer having a thickness in a range of from about 0.05 mm to about l mm: and a second fibrous scrim layer directly contacting the second polymeric layer, the second fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier; and a weld joining the first film and the second film.
Kawka discloses a container for flammable materials for use in airplanes (column 1, lines 10-20, column 1, lines 60-65) comprising: a first film comprising: a first polymeric layer (24 from 2A, column 2, line 35 through column 3, line 55) having a thickness in a range of from about 0.05 mm to about 1 mm (Example 1); and a first fibrous scrim layer directly contacting the first polymeric layer (25 from Fig. 2A, column 2, line 35 through column 3, line 55), the first fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier (column 10, lines 40-50); a second film comprising: a second polymeric layer (29 from Fig. 2A, column 9, line 43 through column 10, line 30) having a thickness in a range of from about 0.05 mm to about 1 mm (Example 1): and a second fibrous scrim layer directly contacting the second polymeric layer, the second fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier (column 10, lines 40-50); and a weld joining the first film and the second film (since thermal lamination is considered a thermal weld and the second component can be considered as part of the first or third component since applicant uses the term comprising, column 2, lines 32-34) for the purpose of providing a fire resistant tank (column 1, lines 10-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a second film comprising: a second polymeric layer having a thickness in a range of from about 0.05 mm to about l mm: and a second fibrous scrim layer directly contacting the second polymeric layer, the second fibrous scrim layer having a denier value in a range of from about 500 denier to about 1500 denier; and a weld joining the first film and the second film in claims 1-20 of copending Application No. 17/196,366 in order to provide a fire resistant tank as taught or suggested by Kawka.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 16, 2022